   Case 1:18-cv-00156-FJS-CFH Document 27 Filed 12/11/18 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF NEW YORK

SCOTT PARKER,                                   )
                       Plaintiff,               )
                                                )
       v.                                       )
                                                ) Case No.: 1:18-cv-00156-FJS-CFH
CAPITAL ONE AUTO FINANCE, a                     )
division of CAPITAL ONE, N.A.,                  )
                   Defendant.                   )
                                                )
                                                )

                 STIPULATION TO DISMISS WITH PREJUDICE

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the

dismissal of this action with prejudice and with each party to bear its own fees and costs.


/s/ Philip A. Goldstein Esq.                   /s/ Craig Thor Kimmel
 Philip A. Goldstein Esq.                       Craig Thor Kimmel
 McGuireWoods LLP                               Kimmel & Silverman, P.C.
 1251 Avenue of the Americas                    1207 Delaware Avenue, Suite 440
 20th Floor                                     Buffalo, NY 14209
 New York NY 10020                              Phone: 716-332-6112
 Phone: (212) 548-2167                          Fax: 800-863-1689
 Email: pagoldstein@mcguirewoods.com            Email: teamkimmel@creditlaw.com
 Attorney for the Defendant                     Attorney for Plaintiff

                                                Date: December 10, 2018
Date: December 10, 2018



                                      BY THE COURT:
December 11, 2018
Syracuse, New York
                                      _________________________
                                        Senior U.S. District Judge J.
